Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT dated as of May 15, 2012 (this “Amendment”) to the Credit
Agreement dated as of May 20, 2011 (the “Credit Agreement”) among NEWMONT MINING
CORPORATION (the “Borrower”), the Lenders party thereto and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, pursuant to Section 2.09(d) of the Credit Agreement, the Borrower has
requested Additional Credit Commitments from Additional Credit Lenders in an
aggregate principal amount of $500,000,000;

WHEREAS, in accordance with Section 2.21 of the Credit Agreement, the Borrower
hereby requests (a) an extension of the Maturity Date from May 20, 2016 to
May 22, 2017 (such date, the “Extended Maturity Date”), (b) changes to the
Applicable Rate to be applied in determining the interest payable on Loans of,
and fees payable under the Credit Agreement to, Lenders consenting to extend
their Commitments to such Extended Maturity Date and (c) certain other
amendments to the terms of the Credit Agreement, in each case as set forth
below;

WHEREAS all existing Lenders and all Additional Credit Lenders are willing to
extend their Commitments to the Extended Maturity Date; and

WHEREAS this Amendment is (i) an Additional Credit Assumption Agreement
contemplated by Section 2.09(d)(ii) of the Credit Agreement and (ii) a Maturity
Date Extension Request contemplated by Section 2.21(a) of the Credit Agreement;

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.

(b) The Commitments outstanding immediately prior to the Amendment Effective
Date (as defined below) are referred to herein as “Existing Commitments” and the
Revolving Loans outstanding immediately prior to the Amendment Effective Date
are referred to herein as “Existing Revolving Loans”.

SECTION 2. Regarding the Additional Credit Commitments. (a) On the terms and
subject to the conditions set forth herein and in Section 2.09(d) of the Credit
Agreement, on the Amendment Effective Date, each person set forth on Schedule A
hereto (an “Additional Credit Lender”) agrees to provide an Additional Credit
Commitment to the Borrower in the amount set forth opposite its name on such
Schedule (collectively, the “Additional Credit Commitments”);



--------------------------------------------------------------------------------

(b) The provisions of Section 2.09(d)(iii) of the Credit Agreement will apply to
the Additional Credit Commitments and to any Existing Revolving Loans.
Accordingly, on the Amendment Effective Date, the principal amount of any
Existing Revolving Loans that are ABR Loans will be repaid by the Borrower
(which repayment may, subject to the terms and conditions of the Credit
Agreement, be financed with new Borrowings made by all Lenders on the Amendment
Effective Date on a pro rata basis, based on their Applicable Percentages after
giving effect to this Amendment). The Borrower will, in connection with any such
prepayment, pay accrued and unpaid interest on the principal amount of any
Existing Revolving Loan that is prepaid. In addition, as contemplated by
Section 2.09(d)(iii) of the Credit Agreement, the principal amount of any
Existing Revolving Loans that are Eurodollar Loans will be repaid on the last
day of their then-current Interest Periods (which repayment may, subject to the
terms and conditions of the Credit Agreement, be financed with new Borrowings
made by all Lenders on a pro rata basis, based on their Applicable Percentages
at the times of such Borrowings).

(c) The fees payable pursuant to Section 2.12(a) and (b) of the Credit Agreement
for the account of the Lenders shall be calculated so as to take into account
the increase in the Commitments, the addition of the Additional Credit Lenders,
any prepayments or refinancing of outstanding Loans and the reallocation of
participations in any outstanding Letters of Credit, in each case on the
Amendment Effective Date.

SECTION 3. Regarding the Extended Commitments. (a) On the terms and subject to
the conditions set forth herein, effective as of the Amendment Effective Date
and immediately after giving effect to Section 2 hereof, each Lender (including
each of the existing Lenders and each Additional Credit Lender that becomes a
Lender pursuant to Section 2 hereto) reflected as having a Commitment on
Schedule B hereto (an “Extending Lender”) agrees that the Maturity Date with
respect to all of its Commitments reflected on such Schedule (including all the
Additional Credit Commitments of each Additional Credit Lender) shall be
extended to the Extended Maturity Date (the “Extended Commitments”) and that the
maturity date of all the Existing Revolving Loans of each Extending Lender shall
(to the extent not prepaid in accordance with Section 2(b) hereof) be extended
to the Extended Maturity Date (such Revolving Loans, the “Extended Revolving
Loans”).

(b) The initial Interest Period applicable to each Extended Revolving Loan that
is a Eurodollar Loan shall be the then-current Interest Period applicable to the
Existing Revolving Loan that has been extended, and the Applicable Rate for such
Loan shall be as set forth in Section 4 for periods on and after the Amendment
Effective Date.

(c) Each of JPMorgan Chase Bank, N.A., in its capacities as Administrative
Agent, Swingline Lender and an Issuing Bank, and U.S. Bank, National
Association, Deutsche Bank AG New York Branch, and BNP Paribas, in its capacity
as an Issuing Bank, hereby consents to this Amendment and confirms that each
Additional Credit Lender not already a Lender under the Credit Agreement prior
to the Amendment Effective Date is satisfactory to it.

 

2



--------------------------------------------------------------------------------

(d) None of the transactions set forth in this Section 3 constitutes, or shall
be deemed to be, a payment, prepayment, termination or novation of any Existing
Revolving Loan or Existing Commitment unless specifically set forth herein, it
being understood that this Section 3 merely effects a modification of the
maturity and certain other terms of the Existing Revolving Loans and Existing
Commitments made and outstanding under the Credit Agreement, and that such
Revolving Loans and Commitments shall continue to be in effect and outstanding
under the Credit Agreement on the terms and subject to the conditions set forth
herein and therein.

SECTION 4. Amendment of the Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(a) The preamble is hereby amended to replace “$2,500,000,000” with
“$3,000,000,000”.

(b) The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:

“First Amendment” means the First Amendment to the Credit Agreement dated as of
May 15, 2012, among the Borrower, the Lenders party thereto, the Issuing Banks,
the Swingline Lender and the Administrative Agent.

“First Amendment Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in the First Amendment.

“Reaffirmation Agreement” means the Reaffirmation Agreement dated as of May 15,
2012, between the Guarantor and the Administrative Agent.

(c) The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is amended by replacing the pricing grid therein in its
entirety with the following:

 

Rating

(Moody’s, S&P)

   Facility Fee
(% per annum)    

LIBOR Margin

(% per annum)

   

ABR Margin

(% per annum)

   

Financial LCs

(% per annum)

   

Performance LCs

(% per annum)

 

Category 1

A/A2 or higher

     0.075 %      0.80 %      0.000 %      0.80 %      0.40 % 

Category 2

A-/A3

     0.10 %      0.90 %      0.000 %      0.90 %      0.45 % 

Category 3

BBB+/Baa1

     0.15 %      1.000 %      0.000 %      1.00 %      0.50 % 

Category 4

BBB/Baa2

     0.20 %      1.20 %      0.20 %      1.20 %      0.60 % 

Category 5

BBB-/Baa3 or lower

(or unrated)

     0.25 %      1.40 %      0.40 %      1.40 %      0.70 % 

 

3



--------------------------------------------------------------------------------

(d) The definition of the term “Loan Document” set forth in Section 1.01 of the
Credit Agreement is amended by inserting the text “, the First Amendment, the
Reaffirmation Agreement” immediately following the text “the Guarantee
Agreement”.

(e) The definition of the term “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the text “May 20, 2016” with “May 22,
2017”.

(f) Section 2.09(d)(i) of the Credit Agreement is hereby amended to insert the
text “after the Amendment Effective Date” immediately following the text “at no
time” in the first proviso thereof.

(g) The first sentence of Section 9.13 of the Credit Agreement is hereby amended
by inserting the phrase “that is subject to the USA Patriot Act” after “Each
Lender” and before “and each Issuing Bank.”

(h) Schedule 2.01 to the Credit Agreement is replaced by the Schedule with the
same designation attached as Schedule B hereto.

Except as set forth above, all schedules and exhibits to the Credit Agreement,
in the forms thereof immediately prior to the Amendment Effective Date, will
continue to be schedules and exhibits to the Credit Agreement as amended hereby.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that:

(a) (x) the transactions set forth herein are within the Borrower’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action and (y) this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(b) on the Amendment Effective Date and immediately after giving effect to this
Amendment, no Default has occurred or is continuing; and

(c) on and as of the Amendment Effective Date, all representations and
warranties of the Borrower set forth in the Credit Agreement are (other than the
representations and warranties set forth in Sections 3.04(b) and 3.06 and except
as expressly provided in the last sentence of Section 3.12) be true and correct
in all material respects (except to the extent expressly made as of another
date, in which case such representations and warranties were true and correct in
all material respects as of such other date).

 

4



--------------------------------------------------------------------------------

SECTION 6. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied:

(a) The Administrative Agent shall have received counterparts hereof (including
consents hereto, if applicable) duly executed and delivered by the Borrower and
each existing Lender, each Additional Credit Lender, the Swingline Lender, each
Issuing Bank and the Administrative Agent.

(b) The conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement shall be satisfied on and as of the Amendment Effective Date
and the Administrative Agent shall have received a certificate by the President,
a Vice President or a Financial Officer of the Borrower, dated the Amendment
Effective Date, to such effect.

(c) The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantor and the authorization of the transactions contemplated hereby by
the Borrower and the Guarantor, all in form and substance reasonably
satisfactory to the Administrative Agent.

(d) The Guarantor shall have entered into a reaffirmation agreement in form and
substance reasonably satisfactory to the Administrative Agent.

(e) The Borrower shall have made the prepayments of Existing Revolving Loans and
payments of accrued and unpaid interest on Loans, if any, required to be made on
the Amendment Effective Date by Section 2(b) hereof.

(f) The Administrative Agent shall have received payment from the Borrower,
(i) for the account of each Additional Credit Lender, an upfront fee (the
“Upfront Fee”) in an aggregate amount equal to 0.20% of each Additional Credit
Lender’s allocated Additional Credit Commitments, and (ii) for the account of
each Extending Lender, an extension fee (the “Extension Fee”) in an aggregate
amount equal to 0.05% of such Extending Lender’s Extended Commitments (which,
for purposes of determining the Extension Fee, shall be deemed not to include
the Additional Credit Commitments, if any, of such Extending Lender).

(g) The Borrower shall have paid all other fees and other amounts due and
payable including, to the extent invoiced, payment or reimbursement of all fees
and expenses (including fees, charges and disbursements of counsel) required to
be paid or reimbursed by any Loan Party to the Administrative Agent or the
Arranger in connection with the Amendment and the transactions contemplated
hereby or under Section 9.03 of the Credit Agreement.

(h) The Additional Credit Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act to the extent requested at least 10 days prior to the Effective
Date.

 

5



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective, and
the obligations of the Lenders to make, fund or extend Loans as provided for
herein will automatically terminate, if each of the conditions set forth or
referred to in this Section 6 has not been satisfied at or prior to 5:00 p.m.,
New York City time, on May 31, 2012 (it being understood that any such failure
of this Amendment to become effective will not affect any rights or obligations
of any Person under the Credit Agreement).

SECTION 7. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) On the terms and subject to the conditions set forth herein, effective as of
the Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Extended Commitments shall constitute “Commitments”, (ii) each Extended
Revolving Loan shall constitute a “Revolving Loan” and a “Loan” and (iii) each
Extending Revolving Lender shall, in respect of its Extended Revolving Credit
Commitments, be a “Consenting Lender” and a “Lender” and shall have all the
rights and obligations of a Lender holding a Commitment under the Credit
Agreement. Except to the extent provided in Section 4 hereof, the terms and
conditions of the Extended Commitments shall be identical to those of the
Existing Commitments.

(c) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. Insofar
as it provides for the obtaining of Additional Credit Commitments from the
Additional Credit Lenders, this Amendment shall constitute an “Additional Credit
Assumption Agreement” for all purposes of the Credit Agreement and the other
Loan Documents. Insofar as it provides for the extension of the Maturity Date
applicable to the Existing Commitments and Existing Revolving Loans, this
Amendment shall be deemed to be a “Maturity Date Extension Request” for all
purposes of the Credit Agreement and the other Loan Documents and shall
constitute an amendment permitted under Section 2.21(f) of the Credit Agreement.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

6



--------------------------------------------------------------------------------

(d) The changes to the definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement effective pursuant to this Amendment shall apply and be
effective on and after the Amendment Effective Date. The definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement immediately prior to
giving effect to this Amendment shall apply and be effective for the period
ending on, but not including, the Amendment Effective Date.

(e) The Administrative Agent and the Lenders party hereto hereby waive
compliance with the notice requirements set forth in Section 2.09(d)(i) of the
Credit Agreement, solely with respect to the Additional Credit Commitments
contemplated hereby.

SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

SECTION 11. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, as well as all other
out-of-pocket expenses payable under the Credit Agreement that have not yet been
reimbursed to the extent such fees and expenses are invoiced prior to the
Amendment Effective Date.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

NEWMONT MINING CORPORATION,   by  

/s/ Thomas P. Mahoney

    Name: Thomas P. Mahoney     Title: Vice President and Treasurer JPMORGAN
CHASE BANK, N.A., individually and as Administrative Agent, Swingline Lender and
Issuing Bank,   by  

/s/ Peter S. Predun

    Name: Peter S. Predun     Title: Executive Director U.S. BANK, NATIONAL
ASSOCIATION, individually and as Issuing Bank,   by  

/s/ Blake Malia

    Name: Blake Malia     Title: Vice President DEUTSCHE BANK AG NEW YORK
BRANCH, individually and as Issuing Bank,   by  

/s/ Ming K. Chu

    Name: Ming K. Chu     Title: Vice President    

/s/ Virginia Cosenza

    Name: Virginia Cosenza     Title: Vice President BNP PARIBAS, individually
and as Issuing Bank,   by  

/s/ Ivan Lincevski

    Name: Ivan Lincevski     Title: Vice President    

/s/ Guelay Mese

    Name: Guelay Mese     Title: Vice President

 

8



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

FIRST AMENDMENT TO THE CREDIT AGREEMENT

OF NEWMONT MINING CORPORATION.

 

Name of Lender: Bank of Montreal, Chicago Branch       By   /s/ Yacouba Kane    
Name: Yacouba Kane     Title: Vice President Name of Lender: Citibank, N.A.    
  By   /s/ Raymond G. Dunning     Name: Raymond G. Dunning     Title: Vice
President Name of Lender: HSBC Bank USA, National Association       By   /s/
Alexandra Barrows     Name: Alexandra Barrows     Title: Vice President Name of
Lender: Mizuho Corporate Bank (USA)       By   /s/ Leon Mo     Name: Leon Mo    
Title: Senior Vice President & Team Leader

 

9



--------------------------------------------------------------------------------

Name of Lender: Sumitomo Mitsui Banking Corp.   By  

/s/ Yasuhiro Shirai

    Name: Yasuhiro Shirai     Title: Managing Director Name of Lender: The Bank
of Nova Scotia   By  

/s/ Ray Clarke

    Name: Ray Clarke     Title: Managing Director For any Lender requiring a
second signature line:   By  

/s/ Ian Stephenson

    Name: Ian Stephenson     Title: Director Name of Lender: The Bank of
Tokyo-Mitsubishi UFJ, LTD.   By  

/s/ Christine Howatt

    Name: Christine Howatt     Title: Authorized Signatory Name of Lender: The
Royal Bank of Scotland N.V., (Canada) Branch   By  

/s/ Shehan De Silva

    Name: Shehan De Silva     Title: Vice President

 

10



--------------------------------------------------------------------------------

For any Lender requiring a second signature line:   By  

/s/ David Wright

    Name: David Wright     Title: Head of Client Management Canada Name of
Lender: UBS AG, STAMFORD BRANCH   By  

/s/ Irja R. Otsa

    Name: Irja R. Otsa     Title: Associate Director For any Lender requiring a
second signature line:   By  

/s/ Mary E. Evans

    Name: Mary E. Evans     Title: Associate Director Name of Lender: Australia
and New Zealand Banking Group Limited   By  

/s/ Joshua Landau

    Name: Joshua Landau     Title: Head of Financial Institutions Group —
America Name of Lender: Bank of America, N.A.   By  

/s/ Chris Burns

    Name: Chris Burns     Title: Vice President

 

11



--------------------------------------------------------------------------------

Name of Lender: CIBC, Inc.   By   /s/ Dominic Sorresso     Name: Dominic
Sorresso     Title: Executive Director For any Lender requiring a second
signature line:   By   /s/ Eoin Roche     Name: Eoin Roche     Title: Executive
Director Name of Lender: COMMONWEALTH BANK OF AUSTRALIA   By   /s/ Greg Calone  
  Name: Greg Calone     Title: Head of Natural Resources — Americas Name of
Lender: Credit Suisse AG, Cayman Islands Branch   By   /s/ Alain Daoust    
Name: Alain Daoust     Title: Director For any Lender requiring a second
signature line:   By   /s/ Patrick L. Freytag     Name: Patrick L. Freytag    
Title: Associate

 

12



--------------------------------------------------------------------------------

Name of Lender: Royal Bank of Canada   By   /s/ Stam Fountoulakis     Name: Stam
Fountoulakis     Title: Authorized Signatory Name of Lender: SOCIETE GENERALE  
By   /s/ Daniel Ota     Name: Daniel Ota     Title: Director Name of Lender:
WESTPAC BANKING CORPORATION   By   /s/ Richard Yarnold     Name: Richard Yarnold
    Title: Senior Relationship Manager Name of Lender: Banco Bilbao Vizcaya
Argentaria, S.A., New York Branch   By   /s/ Michael D’Anna     Name: Michael
D’Anna     Title: Executive Director For any Lender requiring a second signature
line:   By   /s/ Paul Rodriguez     Name: Paul Rodriguez     Title: Vice
President

 

13